DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,761,794 by Rekimoto in view of US 2008/0033639 by Nakamura et al.


Regarding claim 1, Rekimoto discloses an information processing device (fig. 2-3) comprising: 
a device configured to obtain a current position information of the information processing device (col. 16 lines 24-38 teaches “In a case where the determination portion 244 determines that the regulating information that is associated with the location information for the mobile device 20 that was acquired by the information acquisition portion 220 is not stored in the storage portion 224, and the regulating information that is associated with the location information for the mobile device 20 is not selected from the storage portion 224 by the selection portion 248, the transmission control portion 252 may either transmit or not transmit the location information for the mobile device 20 to the communication portion 216.  As can be understood from the above explanation, the information that corresponds to the location of the mobile device 20 includes the location information for the mobile device 20 and the location alias that is included in the regulating information.”); 
a transceiver configured to transmit the current position information (in addition to discussion above, fig. 11 step 512, col. 18, lines 43-54 teaches “Next, the information acquisition portion 220 acquires the location information that indicates the current location of the mobile device 20 (step S508).  Then the determination portion 244 determines whether or not the regulating information that is associated with the location information for the mobile device 20 is stored in the storage portion 224 (step S512).  If the determination portion 244 determines that the regulating information that is associated with the location information for the mobile device 20 is not stored in the storage portion 224, the transmission control portion 252 transmits the location information for the mobile device 20 to the communication portion 216 (step S516)”); 
a memory configured to store information regarding a predetermined area where no position information is transmitted (in addition to discussion above, fig. 3 (224) stores position information); and 
a controller, wherein, if the controller recognizes, based on the current position information, that the information processing device is in the predetermined area, the controller is configured to control the transceiver not to transmit the current position information (in addition to discussion above, fig. 11, step 512 shows based on the determination of the current location information, step 544 do not transmit any information).
	Rekimoto fails to disclose a predetermined area which is registerable by positioning an icon on a displayed map as an area.
	Nakamura et al. discloses a predetermined area which is registerable by positioning an icon on a displayed map as an area (fig. 7A, 7B, (51) paragraph 0061-0062 teaches home position an icon 51 on a displayed map in fig. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a predetermined 

Regarding claim 2, the information processing device wherein the memory is configured to store information regarding a place where no position information is transmitted as the information regarding the predetermined area (in addition to discussion above, Rekimoto discloses, fig. 11, step 512 shows based on the determination of the current location information, step 544 do not transmit any information).

Claim 7 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 8 is rejected for the same reason as discussed in the corresponding claim 2 above.

Claims 4-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,761,794 by Rekimoto, US 2008/0033639 by Nakamura et al. in view of US 2009/0322890 by Bocking et al.

Regarding claim 4, Rekimoto discloses the information processing device further comprising: wherein, if the controller recognizes, based on the current position information, that the information processing device is in the predetermined area, the 
Rekimoto, Nakamura et al. fail to disclose an imager configured to acquire image data to which the current position information is added; the controller is configured to control the transceiver not to transmit the current position information which is added to the image data.
Bocking et al. discloses an imager configured to acquire image data to which the current position information is added (paragraph 0126 teaches “Likewise, an option for the user to access stored pictures is provided through the user interface along with an option to add a date and/or a time stamp to a picture when it is taken.”, paragraph 0128 teaches “In at least one embodiment, the images are saved in JPEG format with the following EXIF metadata information support: manufacturer/make, model, firmware version, orientation, x & y resolution, resolution unit, date & time, YCbCr positioning, component configuration, date/time original, EXIF color space, pixel X & Y dimension.  Additionally, the metadata information can contain location information indicating the geographical location that the picture was taken.  Furthermore, identification information can also be associated with the picture relating to the device or user can be stored in the metadata.”); the controller is configured to control the transceiver not to transmit the current position information which is added to the image data (fig. 19-20, paragraph 0043, 0049-0051 teaches “a position determiner 337 is implemented to receive satellite-based information that defines a present geographical position of the device 300 and determine if the device 300 is located in the restricted area 530 based on a comparison to geographical boundaries of the restricted area 530 stored in memory……While the device 300 is located within the restricted area 530, a controller adapts the functionality of the camera based on the imposed camera restriction……The camera restrictions are preferably set by an administrator and these restrictions can be aimed at different aspects or levels of functionality.  One restriction would be complete disablement of the camera 550.  Disablement of the camera 550 can be handled by restrictive software associated with the camera 550.  When a user attempts to access the camera function, a message can be displayed on the screen 322 indicating to the user that the device 300 is inside a restricted area 530…….Instead of restricting the operation of a camera 550, other device restrictions may be imposed.  For example, an organization may wish to restrict the operation of the device such that it would only enable operation on a local network such as Wi-Fi connection in the organizations facilities and prevent the device from communicating via other communication networks, such as the wide area network, such as the cellular network.  Likewise, certain restrictions can be imposed on sending and receiving data.”, paragraph 0072 teaches “Additionally, restrictions can be placed on messages sent from the mobile communication device 300 limiting the ability to send pictures over the network 200.” Bocking et al. teaches based on the geographical location of the device, controller decide to transmit or not transmit the information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include an imager configured to acquire image data to which the current position information is added; the controller is configured to control the transceiver not to transmit the current position 

Regarding claim 5, the information processing device wherein the transceiver is configured to further transmit the image data, wherein, if the controller recognizes, based on the current position information, that the information processing device is outside the predetermined area, the controller is configured to control the transceiver to transmit the image data with the current position information (as discussed above in claim 4).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 6, the information processing device wherein the transceiver is configured to further transmit the image data, wherein, if the controller recognizes, based on the current position information, that the information processing device is in the predetermined area, the controller is configured to control the transceiver not to transmit the image data with the current position information (as discussed above in claim 4).
	The motivation for combining references has been discussed in independent claim above.
Claim 10 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 11
Claim 12 is rejected for the same reason as discussed in the corresponding claim 6 above.

Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,761,794 by Rekimoto, US 2008/0033639 by Nakamura et al. in view of US 9,552,844 by Fujimoto et al.
Regarding claim 3, Rekimoto discloses the information processing device wherein the memory is configured to store information regarding position information of different devices where no position information is transmitted as the information regarding the predetermined area, Nakamura et al. discloses a predetermined area which is registerable by positioning an icon on a displayed map as an area (as discussed above).
	Rekimoto, Nakamura et al. fail to disclose routes between two points for each travel means and sections of the routes of each travel means.
Fujimoto et al. discloses routes between two points for each travel means and sections of the routes of each travel means (fig. 4-5 shows routes between two points (from point 311 to 312) and section in fig. 4 (293))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include routes between two points for each travel means and sections of the routes of each travel means, as taught by Fujimoto et al. into the system of Rekimoto, Nakamura et al., because such incorporation would allow provide more options to a user to have route information, thus increase user flexibility of the system.

Claim 9 is rejected for the same reason as discussed in the corresponding claim 3 above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484